DETAILED ACTION

This action is in reply to Applicant’s amendment filed June 3, 2021.
Claims 1, 8, and 15 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not expressly teach or render obvious the invention as recited in the independent claims.  “[R]eceiving, at a unified content provider and from an application, a request for unified data, wherein both the unified content provider and the application are included in a first container on an electronic device…receiving, at the unified content provider and from the first hybrid agent, the data associated with the second container; receiving, at the unified content provider and from a different content provider, data associated with the first container, wherein both the unified content provider and the different content provider are included in the first container, the different content provider provides data within the first container, and the different content provider is different from the unified content provider and is different from the application; generating, by the unified content provider, the unified data based on the data associated with the second container and the data associated with the first container, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the examiner should be directed to Kimberly Jordan whose telephone number is 571-270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.


/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194